DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/18/2022 has been entered. Claims 1, 19, 22, and 23 have been amended. Claims 1-23 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed 02/16/2022. The petition under 37 CFR 1.78(c), filed September 8, 2022, to accept an unintendedly delayed claim under 35 U.S.C. 119(e) for the benefit of priority to one or more prior-filed provisional applications was granted on 11/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Highly Sensitive and Wearable In2O3 Nanoribbon Transistor Biosensors” (2018), previously cited in the Non-Final Office Action mailed 02/16/2022 and hereinafter Liu.
Regarding claim 1, Liu teaches a biosensor comprising: 
a flexible substrate (“5 um ultraflexible PET substrate”, pg. 1172, col. 1, under “Results and Discussion; Fig. 1); and 
at least one field effect transistor assembly comprising a pair of flexible extended field effect transistors deposited onto the flexible substrate (Fig. 1a-1b), each pair of flexible extended field effect transistors including: 
a first electrode assembly including a first source electrode, a first drain electrode, and a first metal oxide channel, the first metal oxide channel contacting the first source electrode and the first drain electrode (Fig. 1a-1b; pg. 1172, “Results and Discussion”); 
a second electrode assembly including a second source electrode, a second drain electrode, and a second metal oxide channel, the second metal oxide channel contacting the second source electrode and the second drain electrode (Fig. 1a-1b; pg. 1172, “Results and Discussion”); and 
a malleable gate electrode deposited onto the flexible substrate (the gate electrode comprises gold, which is an inherently malleable material), the malleable gate electrode interposed between the first electrode assembly and the second electrode assembly (Figs. 1b, 1d, 4a).  
Regarding claim 2, Liu teaches the first metal oxide channel and the second metal oxide channel each independently comprise an indium oxide (Fig. 1b).  
Regarding claims 3-5, Liu teaches the first metal oxide channel includes a first ribbon section having a first length and a first width, the first length being greater than the first width, the first metal oxide channel defining a first axis through the first ribbon section and the second metal oxide channel includes a second ribbon section having a second length and a second width, the second length being greater than the second width, the second metal oxide channel defining a second axis through the second ribbon section, and wherein the malleable gate electrode has a rectangular cross- section that defines a third axis, and the first, second, and third axis are substantially parallel to each other (Figs. 1a-1e).
Regarding claims 6-9, Liu teaches the biosensor further comprises chitosan, single-walled carbon nanotubes, and glucose oxidase deposited on each of the first source electrode, the second source electrode, the first drain electrode, and the second drain electrode (“the source and drain electrodes are modified with the enzyme glucose oxidase (GOx), biocompatible polymer chitosan, and single-walled carbon nanotubes (SWCNTs) using inkjet printing,” pg. 1172, col. 1, second paragraph; Fig. 1b).  
  Regarding claims 10 and 11, Liu teaches the biosensor of claim 10, wherein the external body fluid is a fluid selected from the group consisting of sweat, tears, and saliva (Abstract, “detection in various body fluids, such as sweat and saliva…such as tears,” pg. 1172, col. 1, second paragraph).
Regarding claim 12, Liu teaches the biosensor is able to detect glucose concentrations between 10 nM to 1 mM in a solvent (“detection limits down to 10 nM,” pg. 1172, col. 1, second paragraph; Figs. 4f, 5, 6b-d). 
Regarding claims 13, 14, and 17, Liu teaches the biosensor is conformable to human skin or a human eye (“the In2O3 biosensors can be comfortably attached onto an artificial eyeball and an artificial arm,” pg. 1175, col. 2, second paragraph; Fig. 6a).
Regarding claims 15, 16, and 18, Liu teaches the biosensor is integrated into a skin patch (Figs. 1f, 6a), a watch (Fig. 1h), or a contact lens (“our wearable glucose-sensing platform has the potential to work as contact lenses with embedded sensors,” pg. 1175, col. 2, second paragraph).  
Regarding claims 19, Liu teaches a third electrode assembly and a fourth electrode assembly flanking the pair of flexible extended field effect transistors (Figs. 1a, 1d).  
Regarding claim 20, Liu teaches the flexible substrate comprises polyethylene terephthalate (PET) (Fig. 1; “5 um ultraflexible PET substrate”, pg. 1172, col. 1, under “Results and Discussion”).
Regarding claim 21. The biosensor of claim 1, wherein the malleable gate electrode comprises gold (Figs. 1b, 1d-1e)
Regarding claim 22, Liu teaches the first source electrode, second source electrode, the first drain electrode, and the second drain electrode each independently comprise gold (Figs. 1a-1b).
Regarding claim 23, Liu teaches the biosensor further comprises one or more additional pairs of flexible extended field effect transistors (Fig. 1a)

Response to Arguments
Applicant's arguments filed 07/18/2022, with respect to the rejection of claims 1-23 under 35 U.S.C. 102(a)(1) as anticipated by Liu have been fully considered but they are not persuasive. Applicant states that “If the petition is granted, Liu is no longer a proper prior art reference” (Remarks pg. 9, second paragraph under “Claim Rejections - 35 USC § 102). Liu was published January 17, 2018 which is before the November 29, 2018 filing date of the provisional patent application. Furthermore, Liu names additional authors such that it is not readily apparent that Liu is a grace period disclosure by the inventors of the instant application. Thus, Liu is treated as prior art under 35 U.S.C. 102(a)(1).
Applicant’s arguments, see pgs. 9-12, with respect to the rejection of claim 1 under the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The rejections of claims 1-23 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bondavalli et al. (US 2008/0210987) teaches a field effect transistor arrangement with a common side gate electrode for all of the transistors of an array (see G in Fig. 5; paragraph 104).
Coppede et al. (US 2018/0279930) teaches electrochemical transistor sensors integrated into textiles by forming the electrodes out of functionalized fibers of the textile (Figs. 9-11). An array of sensors with a common gate at the sensor of the array can be formed (Fig. 16).
Nuzzo et al. (US 2007/0032089) teaches GaAs-wire MESFETs with an arrangement comprising two identical MESFETs and a common gate between the MESFETs (Fig. 8a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791